Citation Nr: 1232698	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the claims but denied them on the merits.  

The claims were remanded by the Board in May 2009, December 2010 and March 2012.  The most recent remand was to afford the Veteran the opportunity to testify at a hearing before a Veterans Law Judge.  The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The reopened claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1981 rating decision denied the claims for service connection for bilateral hearing loss and tinnitus.  The decision was not appealed and is now final.

2.  Evidence received since February 1981 on the issues of service connection for bilateral hearing loss and tinnitus is new and material as it includes evidence related to an unestablished fact necessary to substantiate the claims.  

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  The criteria for reopening the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and tinnitus has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.  As the Board is granting entitlement to service connection for tinnitus, there is no need to discuss whether VA has satisfied its other duties to notify and assist. 

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  The RO has reopened the claims but has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A February 1981 rating decision denied the claims for service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence of bilateral hearing loss per 38 C.F.R. § 3.385 and no evidence of tinnitus in service.  The RO notified the Veteran of this decision by letter dated in February 1981, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen the claims in May 2003, and this appeal ensues from the October 2007 rating decision that reopened the claims, but denied them on the merits.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence submitted since the February 1981 rating decision consists of VA treatment records, private treatment records, and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  

With regard to tinnitus, the Board finds that the Veteran's assertions regarding his extensive in-service noise exposure and continued tinnitus since service are competent evidence indicating that tinnitus may have begun during or be related to service.  With regard to bilateral hearing loss, the newly submitted evidence indicates that the Veteran appears to meet the criteria for bilateral hearing loss per VA standards.  See May 2004 VA audio examination; August 2009 record from Ear Institute of Texas.  

As new and material evidence has been presented since the last final denial of the Veteran's claims, reopening is warranted.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claim for service connection for bilateral hearing loss.  The claim for tinnitus will be reviewed on the merits.  

The Veteran claims that his current tinnitus is the result of his exposure to acoustic trauma during service.  While his service treatment records are negative for any report of or findings related to tinnitus, they do show that the Veteran experienced some difficulties with otitis externa in service. 

During a March 1971 VA examination, shortly after his release from active service, the Veteran reported occasional tinnitus.  During a January 1981 VA examination the Veteran reported constant tinnitus.

In May 2004, the Veteran was afforded a VA audio examination, at which time he reported significant noise exposure in service, stated that he has had tinnitus since about 1967, and reported that his current tinnitus is bilateral and constant.  The examiner opined that it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure, stating that service treatment records indicated normal hearing on release from active service.  

In an April 2011 written statement, and during a June 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran detailed his in-service noise exposure and stated that he has had tinnitus since that time.  

The Veteran has reported tinnitus since his discharge from service.  The medical opinion provided by the May 2004 VA examiner does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1372.  Moreover, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 


ORDER

The claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  

Service connection for tinnitus is granted.  


REMAND

Additional development is needed before the Board can adjudicate the remaining claim.  The negative opinion provided by the examiner who conducted the May 2004 VA audio examination appears to be based primarily on a lack of hearing loss shown in service treatment records and at discharge, including a negative whisper test.  The examiner did not adequately discuss or acknowledge the Veteran's report of relevant symptomatology dating back to service or the Veteran's noise exposure/acoustic trauma in service.  The Board concludes that the May 2004 VA examination is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the RO should schedule the Veteran for an additional examination.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported exposure to acoustic trauma during service.  The examiner is reminded that normal audiological findings at separation are not determinative.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.


2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


